Exhibit 10.40

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (together, with any Attachment(s) hereto, the
“Agreement”) is entered into by and between Helios and Matheson Analytics Inc.,
a Delaware Corporation on 4/7/16, with offices at 350 5th Ave, Ste 7520, NY, NY
10118 ( “Employer”) and the individual identified on the Attachment hereto as
Employee (“Employee”).

 

This Agreement is entered into because Helios and Matheson Analytics Inc. is
interested in obtaining the professional, consulting, analysis or programming
services (“Services”) to be performed by Employee as further described below.

 

In consideration of the promises and the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Employee and Employer agree as follows:

 

1.

SERVICES

 

.  Employee agrees to perform Services that are further described below in the
Attachment.

 

2.

TERM

The term of this Agreement shall commence on the date provided in the Attachment
hereto and shall continue until terminated. This is an At-Will Agreement and may
be terminated by Employer at its discretion without notice, for any or no
reason, at any time.

 

3.

AGENCY PERSONNEL

Employee shall provide the Services as a consultant on behalf of Helios and
Matheson Analytics Inc. to its client or clients (“Client” or “Clients”)
identified in the Attachment hereto. Employee warrants that he/she shall perform
all assignments with professionalism, efficiency, manners and decorum and
according to the highest moral and performance standards of Client and Employer.
Employer may terminate Employee at any time for no cause or if they find that
his work not up to the standard. The applicable Attachment or this Agreement in
its entirety is then immediately terminated.

 

4.

TERMINATION

Employee agrees to give a minimum of ten (10) business days advance written
notice to Employer before terminating this Agreement. Employer may terminate
this Agreement with or without cause and without advance notice at any time.
Helios and Matheson Analytics Inc. shall arrange for payment to Employee of any
outstanding amounts owed for actual Services performed up to the date of
termination on the next regularly scheduled pay date.

 

Employee understands that this is an Employment Agreement “at will” and may be
terminated at any time for any reason by the Employer.

 

5.

COMPENSATION

The compensation to Employee based on Services actually provided is as set forth
below. As an exempt employee Employee’s salary shall be based on an hourly wage
greater than $27.63, exempting Employee from overtime compensation under the
Fair Labor Standards Act, 29 U.S.C. 201, et seq. Payments shall be made
semi-monthly following receipt and processing of approved time sheets, according
to Employer’s payroll policy and procedure, provided that they are properly
submitted by Employee in a prompt and timely manner. No payment will be made for
absences due to any or all of the following: (a) Helios and Matheson Analytics
Inc. or, if appropriate, Helios and Matheson Analytics Inc. Client-designated
holidays; (b) illness; (c) emergency leave, (d) vacation; or (e) other personal
time off. Employee will make every effort to minimize absences over which it has
control.

 

6.

REPRESENTATIONS AND WARRANTIES

Employee represents and warrants that the execution and performance of this
Agreement shall not violate any agreement or contract which Employee may have
entered into, or any obligation which Employee may be under, and Employee
expressly agrees to hold Helios and Matheson Analytics Inc. harmless with regard
to any breach of the foregoing warranty. Employee agrees not to enter into any
arrangement or agreement which will interfere or conflict with the rights
granted to Helios and Matheson Analytics Inc. hereunder or any terms of this
Agreement, or which would prohibit it from fully performing under this
Agreement.

 

 
Krishnan, Parthasarathy - Employee Agreement & A
Page 1

--------------------------------------------------------------------------------

 

 

7.

BENEFITS

Employee is eligible to participate in or receive limited benefits offered by
Helios and Matheson Analytics Inc. to employees as per published Helios and
Matheson Analytics Inc. policies and procedures for eligible Employees.

 

8.

CONFIDENTIALITY

Employee acknowledges and agrees that:

 

(a)

the services Employer provides to its Clients are confidential;

 

(b)

to enable Employer to perform these services, Clients may furnish to Helios and
Matheson Analytics Inc. or Helios and Matheson Analytics Inc. may possess or
develop its own confidential information concerning Employer or Employer’s
Clients’ information including but not limited to business affairs, properties,
finances, methods of operation and other data;

 

(c)

the good will and reputation in the marketplace of Employer depends upon, among
other things, keeping such services, information or data in confidence (all such
services, information or data of or concerning Employer or Clients of Employer
are hereunder collectively referred to as “Confidential Information”);

 

(d)

Employee may become aware or gain possession of Confidential Information;

 

(e)

the unauthorized disclosure of the same would irreparably damage Employer or
Employer’s Clients;

 

(f)

except as directed by the owner of the Confidential Information, Employee will
not at any time before, during or after the term of this Agreement, disclose any
Confidential Information to any person whatsoever, or permit any person
whatsoever to examine or make copies of any reports or documents prepared by
Employee or that come into its possession or under its control by reason of the
consulting Services;

 

(g)

upon termination of this Agreement, Employee will immediately turn over to
Employer or the owner all documents, papers, passes, laptops, ID cards/badges
and any other material in its possession or under its control that relate to
Employer or Employer’s Clients; written confirmation is required for return of
any and all items.

 

(h)

In the event items are not returned within 1 business days following termination
of employment – Employer reserves the right to make an adequate deduction from
the final paycheck until proof is received for the missing items; and

 

(i)

Personnel performing Services under this Agreement will sign confidentiality
agreements if required by Employer and/or Clients.

 

9.

NON-COMPETITION

During the term Employee provides Services to Employer or Employer’s Clients,
and for a period of one (1) year thereafter, Employee agrees not to, in any
manner, either on its own behalf or on behalf of any other person or entity,
directly or indirectly, whether for compensation or otherwise, compete with
Employer, or assist any other person or entity in competing with Employer, by
performing services that are substantially the same or similar to or competitive
with those which Employee is performing for Employer:

 

 

a)

by soliciting Employer’s Clients;

 

b)

by soliciting any project work at Employer’s Clients which is either being
solicited by, or which was under contract with Employer during the term Employee
is assigned at Employer or Employer’s Clients or by performing or causing to be
performed in any capacity, including but not limited to that as an employee, any
project work which was either being solicited by, or which was under contract
with Employer during the term Employee is assigned at Employer or Employer’s
Clients; or

 

c)

)y inducing any personnel of Employer to engage in activities prohibited under
this paragraph or by employing any personnel for the purpose of engaging in such
activities.

 

Employee acknowledges and agrees that it may be presented to Employer’s
Client(s) for business purposes, and expressly warrants and represents that it
will not solicit or attempt to place itself or other candidate personnel,
directly or indirectly, with such Client(s), or otherwise misuse or abuse
contact data or information learned in the course of presentment to Client(s).
Employee agrees that a breach of the foregoing warranty is an unfair trade
practice or corporate espionage.

 

 
Krishnan, Parthasarathy - Employee Agreement & A
Page 2

--------------------------------------------------------------------------------

 

 

All obligations set forth in this section shall survive any termination or
expiration of this Agreement.

 

10.

NON-SOLICITATION

During the term of this Agreement and for a period of twelve (12) months after
termination or expiration, where such termination or expiration occurs for any
reason, Employee shall not in any manner, either on Employee’s own behalf or on
behalf of any other person or entity, directly or indirectly, hire, solicit, or
encourage to leave the employ of Employer any person who is then an employee of
Employer; or solicit, entice away or divert any person who is an employee of any
Client of Employer. listed in any Attachment hereto.

 

11.

INDEMNIFICATION

Notwithstanding anything herein to the contrary, Employee assumes full
responsibility for damages to persons or property arising from or associated
with its presence on Employer. or Employer’s Client’s premises, or any
negligence, recklessness, or intentional misconduct of Employee. Employee shall
protect, indemnify and hold harmless Employer and Employer’s Clients, to whom
Employee may perform Services, from all claims, losses and expenses, including
reasonable attorney fees, for claims or suits for such injuries or damages, or
violations of any laws, rules, regulations or ordinances, whether or not such
claims are valid.

 

12.

EQUITABLE REMEDIES

Employee acknowledges that as an Employee, engaged in intellectual work that is
varied in character the services it provides to Employer are unique, special,
unusual and extraordinary, the loss of which would not be adequately compensable
in damages in an action at law, and that Employer therefore would be entitled to
all available equitable remedies in case of a breach or threatened breach of
this Agreement by Employee, including but not limited to relocation expesnses,
Sign-On Bonuses and /or liquidated damages.

 

13.

HEADINGS

Headings have been included in this Agreement for convenience only and shall not
be deemed part of this Agreement or used to interpret it.

 

14.

SURVIVAL

In the event of the termination or expiration of this Agreement, the provisions
of this Agreement which by their nature extend beyond the termination or
expiration of this Agreement shall remain in full force and effect beyond such
termination or expiration until fulfilled.

 

15.

GOVERNING LAWS

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to its conflict of law rules, and both
parties hereby consent to and waive any objection to the exclusive jurisdiction
of the state and federal courts sitting in New York in any action on a claim
arising out of, under or in connection with this Agreement.

 

16.

NOTICE

Unless indicated otherwise, any notices, requests or other communications
provided for under this Agreement may be verbal. Written notices shall be deemed
sufficiently given, when and if mailed by registered mail or certified mail,
return receipt requested, postage prepaid, or sent by personal delivery,
delivery service or confirmed receipt facsimile, to the other party at the
address set forth above or at such changed address as the addressee may have
given by similar notice.

 

17.

.ENTIRE AGREEMENT

This Agreement sets forth the entire understanding of the parties and supersedes
all prior agreements, arrangements and understandings between the parties hereto
and can be modified only by a writing signed by both parties. If any provision
of this Agreement shall be held to be void or unenforceable, the remainder of
this Agreement shall remain in full force and effect, and the non-competition
and confidentiality provisions shall survive termination of this Agreement.

 

 
Krishnan, Parthasarathy - Employee Agreement & A
Page 3

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, the parties hereto acknowledge that they have read this
Agreement, understand it and agree to be bound by its terms and conditions. The
Agreement shall not be modified or amended except upon written consent of
authorized representatives of both parties.

 

ACCEPTED AND AGREED BY:    

 

Helios and Matheson Analytics Inc.

Board of Directors 

Employee

 

/s/ Parthasarathy Krishnan     

 

Signature

 

 

/s/ Srinivas Tanikella           

Parthasarathy Krishnan

Srinivas Tanikella (Signature)

Employee

 

 

_________________________ 

April 7, 2016

Date  

Date

 

 

    /s/ Prathap Singh                  Prathap Singh (Signature)        28 June
2016     Date            /s/ Namakkal Sambamurthy             Namakkal
Sambamurthy (Signature)           _________________________   Date   

      

 
Krishnan, Parthasarathy - Employee Agreement & A
Page 4

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

TO EMPLOYMENT AGREEMENT

Salaried Office Compensation Package

 

This Attachment (“Attachment A”) is attached to and is expressly made a part of
the Employment Agreement entered into by and between the Employer and Employee
(defined therein and more fully defined or described below). The additional
terms and conditions included in this Attachment A are intended to supplement
and further define the terms and conditions of the at-will relationship between
Employer and Employee.

 

In the event that any part of this Attachment A and any part the Employment
Agreement shall be in conflict, then the conflicting term(s) of the Attachment A
shall prevail.

 

By signing below, Employee agrees that changes in the rate of compensation will
not require an amendment to the Employment Agreement or this Attachment A.

 

Employer:

Helios and Matheson Analytics Inc.

 

Employee:

Parthasarathy Krishnan

 

Position:

Chief Executive Officer & President; Interim CFO               

 

Start Date:

4/1/16

 

Base Salary:

$175,000.00 per year Base salary will be paid twice monthly, according to the
Employer’s Regular Payroll Schedule.

 

ACCEPTED AND AGREED BY:  

 

Helios and Matheson Analytics Inc.

Employee

Board of Directors

    /s/ Parthasarathy Krishnan                        Signature    

/s/ Srinivas Tanikella                      

Parthasarathy Krishnan 

Srinivas Tanikella (Signature)

Employee

   

_________________________

April 7, 2016                                               

Date

Date

       

/s/ Prathap Singh                           

 

Prathap Singh (Signature)

     

28 June 2016                                   

 

Date

         

/s/ Namakkal Sambamurthy           

 

Namakkal Sambamurthy (Signature)

     

_________________________

 

Date

 

                        

 
Krishnan, Parthasarathy - Employee Agreement & A
Page 5

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

TO EMPLOYMENT AGREEMENT

Salaried Office Compensation Package

 

This Attachment (“Attachment A”) is attached to and is expressly made a part of
the Employment Agreement entered into by and between the Employer and Employee
(defined therein and more fully defined or described below). The additional
terms and conditions included in this Attachment A are intended to supplement
and further define the terms and conditions of the at-will relationship between
Employer and Employee.

 

In the event that any part of this Attachment A and any part the Employment
Agreement shall be in conflict, then the conflicting term(s) of the Attachment A
shall prevail.

 

By signing below, Employee agrees that changes in the rate of compensation will
not require an amendment to the Employment Agreement or this Attachment A.

 

Employer:

Helios and Matheson Analytics Inc.

 

Employee:

Parthasarathy Krishnan

 

Position:

Chief Executive Officer               

 

Start Date:

11/9/16

 

Base Salary:

$225,000.00 per year Base salary will be paid twice monthly, according to the
Employer’s Regular Payroll Schedule.

 

 

ACCEPTED AND AGREED:

 

Helios and Matheson Analytics Inc.

Employee

   

__________________________

_________________________________

Employer Signature

Employee Signature

   

__________________________

Parthasarathy Krishnan

Name/Title

Employee

   

__________________________

_________________________________

Date

Date

 

Krishnan, Parthasarathy - Employee Agreement & A

Page 6 